                                                                mMtarn
      Case: 6:18-cv-00277-KKC Doc #: 1 Filed: 10/29/18 Page: 1 of 4 - Page       of KenJi.!illlY
                                                                              ID#:
                                                                       lllstriot    1
                                                                                       FILED                    I




                                                                                      ·OCT 29 2018
                                                                                             IAY:hQNDQN
                                UNITED STATES DISTRICT COURT                      .     ii'\OBflRT: R;C;)RR
                                                                                  illlERN.U.SiDISTfliCT COURf
                               EASTERN DISTRICT OF KENTUCKY

DERIC LOSTUTTER,

                 Plaintiff,

vs.                                                   COMPLAINT AND MOTION FOR
                                                      IMMEDIATE TEMPORARY AND
COMMONWEALTH OF KENTUCKY,                             PERMANENT INJUNCTIVE RELIEF

                 Defendant

                 COMES NOW PLAINTIFF, appearing prose, and complaining of Defendant,

Commonwealth ofKentncky ("Defendant"), hereby alleges and states as follows:

      1. Plaintiff is a citizen ofKentncky, over the age of eighteen (18) years, and has a mailing

          address of26 Saylor Street, Manchester, Kentncky, 40962;

      2. Defendant is a governmental entity, who's representative has a mailing address of 700

          Capitol Avenue, Suite 118, Frankfort, Kentncky 40601;

      3. Jurisdiction is proper under 28 U.S. Code§ 1343 for violations of 42 U.S. Code§

          1985(3);

      4. Jurisdiction is proper under 28 U.S. Code 28 U.S. Code§ 1346 because a governmental

          entity is a Defendant;

      5. Jurisdiction is proper under 28 U.S. Code § 1331 as the allegations herein allege and ask

          a federal question or federal questions;

      6. Venue is proper in the Eastern District ofKentncky because the injuries and actions

          suffered as a result of the allegations and claims set forth herein occUlTed and are

         · continuing to occur within the Commonwealth ofKentncky;
Case: 6:18-cv-00277-KKC Doc #: 1 Filed: 10/29/18 Page: 2 of 4 - Page ID#: 2



7. According to the Brennan Center for Justice at the New York University School of Law,

   more than 243,000 Kentuckians are unable to cast a ballot due to a felony conviction-

   nearly 181,000 of which have ah·eady completed their sentences;

8. More than 22 percent of African-American voters are disenfranchised at the polls- one

   of the highest rates in the counhy and three times the national rate;

9. Kentucky Revised Statute § 196.045 is a statute that outlines the restoration of civil

   libetiies, including without limitation, voting rights for felons who are citizens of the

   Commonwealth of Kentucky;

10. Kentucky Revised Statute §196.045 is a statute that was enacted after current Governor

   of the Commonwealth of Kentucky, Matt Bevin, repealed an Executive Order which

   allowed automatic restoration of voting rights of all non-violent felony offenders;

11. Normally, the right to vote for American citizens is guaranteed by the United States

   Constitution, without need for application to the Federal Govermnent;

12. Kentucky is one of three (3) states which allow for permanent voter disenfranchisement;

13. Kentucky's felony disenfranchisement prevents one in evety four Afi·ican-Americans

   from voting in Kentucky elections;

14. As of 2017, The League of Women Voters reports that more than three-hundred-thousand

   (300,000) Kentuckians are barred fi·om voting due to a felony conviction;

15. Seventy-eight (78) percent of Kentuckians who have completed their felony conviction

   sentences are unable to vote in Kentucky elections;

16. Upon his first year in office, Governor Matt Bevin denied every single application for

   restoration of voter rights filed in the Commonwealth of Kentucky by felons seeking to

   have their rights to vote restored;
                                             2
   Case: 6:18-cv-00277-KKC Doc #: 1 Filed: 10/29/18 Page: 3 of 4 - Page ID#: 3



   17 0One (1) in every eleven (11) citizens in Kentucky are ineligible to vote because of voter

          disenfranchisement in the Commonwealth of Kentucky;

   180 Kentucky's application process to restore civil rights, including the right to vote, costs

          applicants money to file the application;

   19 Kentucky's application process to restore civil rights, including the right to vote, is not
      0




          guaranteed to restore voter's rights and instead, approval is left up to the discretion of the

          sitting Governor;

   200 Kentucky Revised Statute §196o045 violates the Fomieenth Amendment of the United

          States Constitution;

   21. Kentucky Revised Statute §196o045 Violates the Fifth Amendment of the United States

          Constitution;

   220 Kentucky Revised Statute §196o045 is racially discriminatory;

   230 Kentucky Revised Statute §196o045 is unconstitutional, and unfairly tips the scales of

          equality in the democratic voting process;

   240 Kentucky Revised Statute §196o045 should be modified and/or repealed;

   250 Restoration of non-violent felony offender's voting rights should be restored

          automatically upon completion of the offender's sentence of conviction at no cost;

          WHEREFORE, Plaintiff, Deric Lostutter, prose, respectfully requests the Comt to

grant the following relief:

    10 Trial by jury on all issues;

   20 Immediate and tempormy injunctive relief enabling all non-violent felony offenders the

          right to vote in Kentucky elections;

    30 Repeal of Kentucky Revised Statute §1960045;
                                                      3
Case: 6:18-cv-00277-KKC Doc #: 1 Filed: 10/29/18 Page: 4 of 4 - Page ID#: 4



4. If repeal is not appropriate, modification of Kentucky Revised Statute §196.045;

5. Permanent itljunctive relief enabling all non-violent felony offenders who have

   completed their sentence of conviction the right to vote in Kentucky elections; and

6. Any and other relief this Court deems just and proper.




           Dated this '   L




                                                Deric;Lostutter
                                                Plaintiffpro se
                                                26 Saylor Street
                                                Manchester, Kentucky 40962
                                                (606) 731-1174




                                            4
